DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered. 


Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cazemier (US 2005/0019461 A1).
Claim 23 is directed to the antimicrobial powder composition and recites the following limitations:
 An antimicrobial powder for reducing microorganisms on meat, said antimicrobial powder comprising an antimicrobial composition of lactic acid powder, alone or in combination with a plant extract, said plant extract comprising olive extract, hibiscus extract, or a combination thereof, wherein the antimicrobial composition is in a powder form, wherein an effective amount of said antimicrobial powder is applied to a surface of the meat by spray-treatment using a powder electrostatic spray apparatus, wherein the 
Claim 23 is directed to the antimicrobial powder composition. The following limitations are pertinent to the composition:
An antimicrobial powder comprising an antimicrobial composition of lactic acid powder, alone or in combination with a plant extract, said plant extract comprising olive extract, hibiscus extract, or a combination thereof, wherein the antimicrobial composition is in a powder form.
It is further noted that plant extract is not required by claim 23. Claim 23 recites composition of lactic acid powder alone.
The recitation “for reducing microorganisms on meat” is directed to the intended use of the composition.
The recitation “wherein an effective amount of said antimicrobial powder is applied to a surface of the meat by spray-treatment using a powder electrostatic spray apparatus, wherein the antimicrobial powder effectively reduces the microorganism population on the meat surface by about 1 log to about 2.6 logs” is directed to the method of using such composition.
Therefore, claim 23 is rejected as follows.
In regard to claim 23, Cazemier discloses an antimicrobial composition comprising a mixture of at least 20 wt. % lactic acid (Abstract).
In regard to the powder recitation, Cazemier discloses that antimicrobial composition comprising lactic acid may be used either in solid or liquid form. Cazemier further discloses:
[0012] In another preferred embodiment the lactic acid or its derivative is attached to a support. This provides a convenient way to obtain the antimicrobial composition in solid powdered form.

In regard to the antimicrobial recitation, Cazemier discloses that composition comprising lactic acid has antimicrobial properties ([0001], [0003]).

Cazemier discloses that composition may further comprise various additives including plant extracts ([0018]).
Hence, Cazemier anticipates claim 23. 
Alternatively, in regard to the recitations of reduction of the microorganism population on the meat surface by about 1 log to about 2.6 logs in claim 23, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same composition (both broadly and more specifically) as claimed, and thus one of ordinary skill in the art would recognize that reduction of the microorganism population on the meat surface by about 1 log to about 2.6 logs, would have been an inherent property of the composition disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 

Response to Arguments
Applicant’s arguments filed 01/21/2021 with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further in response to Applicant’s arguments, it is noted that claim(s) 23 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cazemier (US 2005/0019461 A1). Cazemier discloses an antimicrobial powder 
The recitation “wherein an effective amount of said antimicrobial powder is applied to a surface of the meat by spray-treatment using a powder electrostatic spray apparatus, wherein the antimicrobial powder effectively reduces the microorganism population on the meat surface by about 1 log to about 2.6 logs” is directed to the method of using such composition. Claim 23 is directed to the antimicrobial powder composition. Claim 23 is not directed to the method of meat treatment. The following limitations are pertinent to the composition:
An antimicrobial powder comprising an antimicrobial composition of lactic acid powder, alone or in combination with a plant extract, said plant extract comprising olive extract, hibiscus extract, or a combination thereof, wherein the antimicrobial composition is in a powder form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bontenbal (US 2008/0317921 A1) teaches crystalline lactic acid used for treatment of meat. Camelot et al (US 7,687,092 B2) teaches encapsulated crystalline lactic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791